Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
As requested, Applicant’s after final amendment filed 3/18/2022 has been received and entered.  No claims amendments appear to have been submitted, and claims 1-13 were previously cancelled.
Claims 14-20 filed 5/11/2021 are pending and currently under examination.

Status under PPH
The request to make special filed 5/3/2019 was granted (see mailing 5/14/2019).
	Applicants response filed 5/11/2022 to the nonfinal office action mailed 11/18/2021 required an extension of time.

Priority
	This application filed 11/30/2018 is a 371 National stage filing of PCT/KR2016/015389 filed 12/28/2016 and claim benefit to foreign application KR10201050187556 filed 12/28/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See paper entered 6/25/2018.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Response to Applicant’s arguments
Applicants argue that the written description requirement is supported by the specification in particular in view of a person having ordinary skill in the art noting MPEP 2163(II)A2.  Summarizing the basis of the rejection, Applicants argue that relevant databases existed citing Whirl-Carrillo et al. (2012) as evidence.  Applicants submit that the evidence in the art provides further evidence that haplotypes of genes such as CYP were readily available citing Gaedigk et al (2018), Pratt et al (2016) and a listing of 9 CYP genes.  Applicants provide an  or  values from such types of health records, and a detailed example of how it could be used.  Applicants arguments have been fully considered but have not found persuasive.
It is acknowledged that databases exist, however the existence of databases is not the issue, rather it is the specific requirements of claimed limitations and necessary information within the database set forth in the instant claims.  For example claim 1 recites the limitations of:  
“variables  are values, obtained from clinical information DB, relating to at least one item selected from the group consisting of age, sex, bone mass index, blood pressure, blood cell count, the presence of a gene, and the absence of a gene; and 
variables x are values dependent on either the genotypes of single genes included in the analysis data produced by the search control unit or the genotypes of multiple genes for each phenotype, determined from the subject's personal health records, and selected from the group consisting of age, sex, bone mass index, blood pressure, blood cell count, the presence of a gene, and the absence of a gene;”

and provides that the values for practicing the claim are required, however only generically indicate that the value is based on a list of possible variables, each which are not necessarily values themselves, nor do they lend to an explanation or a clear relationship to how the  and/or x values are represented by this possible list.  Applicants explanation that values could be derived is acknowledged, but the possibility of creating values does not adequately provide for written description that is necessary to practice the claims.  A review of the specification fails to provide a clear description for how these  and x values are obtained, and importantly it is not enough that the skilled artisan could create values but that such values exist or that they there is adequate guidance that the skilled artisan would know how to create the values represented in the claims and what is comprised by the claim limitations recited in the claims.  The claim recites a arithmetic relationship and use of the values that are required for derivation of any possible 
“Genotypes or personal profiles (standardized ID set) are calculated using a variety of given ID generation systems through population genomes and their EMR (electronic medical record), HER (electrical health record) and PHR (personal health record), and coefficient variable I is generated10 using a given ID system. Furthermore, personal information generates 
personal profiles (standardized ID set) by using the personal genome and the hospital-based phenotype information on the person as standards, and the IDs provide variable X to the arithmetic expression determined by multiple logistic regression. 15 Namely, the disease cause relationship makes it possible to calculate the correlation of gene, disease or drug with genotypes (a group or cluster of genotypes vs. BMI, AGE or PHR). Thus, a disease cause based on entire genes is calculated by calculating the correlation between current clinical conditions20 (normal, disease, or phenotype) and gene, disease or drug genotypes calculated for 39,000 genes.” (see page 30)

and appears to teach that values can be derived using ‘a given ID system’ which is not described nor provided in a clear and sufficient way such that values could be generated by the skilled artisan for use in the formula and within the instant claims.  Given the evidence of record, the claim limitations require a database of values of  and x, and given the breadth of the claims requires that they are informative for any and all genes, and can be used to correlate to any disease given the breadth of the claims.  Therefore, for the reasons above and of record, the rejection is maintained.
Rejection of record
The claims have been amended to require that values are obtained from the clinical information DB, and in review of the specification and requirements of the claims the values appear to be related to one or more limitations of age, sex, bone mass index, blood pressure, blood cell count, the presence of a gene, and the absence of a gene (see claim 14 for example).  The values are to be used in an arithmetic expression for a disease relationship.  In the specification at page 9, it teaches:
The multiple-gene information database comprises: a multiple-gene haplo map that stores genotype-associated15 nucleotide variation distributions classified by race and proportion, for multiple genes of a control group for each phenotype; and multiple-gene haplo frequency information configured to store variation information on variations that classify genotypes for the phenotypes stored in the multiple-gene haplo map. The storage unit20 further comprises a clinical 25 generating the relationship index (n) for disease cause relationship through an arithmetic expression generated by multiple logistic regression. 

Further at page 10, it teaches:
“In addition, the arithmetic expression for disease cause or drug response relationship is 

    PNG
    media_image1.png
    69
    392
    media_image1.png
    Greyscale

and is calculated using genotypes or a variety of given ID generation systems, given in personal profiles (standardized ID set), through5 population genomes and their EMR (electronic medical record), EHR (electrical health record) and PHR (personal health record). In 
addition, coefficient variables R are generated using a given ID system. Furthermore, personal information generates personal profiles (standardized ID set) by using the personal genome and the10 hospital-based information on the person as standards, and the IDs 
provide variable X to the arithmetic expression determined by multiple logistic regression. “

The rejected claims 14-20 recite and encompass a final step which requires that ‘the search control unit is configured to produce results of the disease cause prediction’ based on a logistic regression that is provided to evaluate a disease cause relationship.   The claims have been amended to provide that the evaluation is based on a list of factors such age, sex BMI, blood pressure, blood cell count, and gene status form which values for these and haplotypes are evaluated, however the claims do not set forth any specific requirements for how these values are to be established for either  (beta) or xn, nor how these values result in the ability to generate a Manhattan plot or radar mutation significance chart based on the arithmetic expression set forth in the claims.  When the claims are analyzed in light of the specification, the invention  and xn.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been fully described.  The instant specification provides no specific species, and teaches that these values would have to be evaluated and are relative to analysis.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no specific values for the vast number elements encompassed by the claims, nor does it provide any specific guidance on how they are obtained.  Further, the claims read in light of the specification encompass no specific means of correlating any values relative to any phenotype or disease.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).    In this case the claims encompass an undefined number of combinations of variables related to disease and the limitations of  age, sex, bone mass index, blood pressure, blood cell count, the presence of a gene, and the absence of a gene without giving any guidance to what these are or even how they would be established for the enormous breadth of the claim for any disease.  An adequate written description of essential values for making an informative   "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, an adequate written description of a  value for use in arithmetic expressions and resulting informative information requires more than a mere statement that it is part of the invention.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

xin the independent claim.  
For purposes of clarity of the record for 101 analysis, the claims as amended require the step of comparing sequences and correlating associated metadata to arrive at the ‘results of disease cause prediction’ through the analysis of the data are instructional steps.  In light of the arithmetic expression and general disclosure in the specification, the claims require evaluating alleles and correlating them with diseases as possible cause or at least establishing a relationship.  The judicial exception is a set of instructions for analysis of genomic data and appear to fall into both Mathematical Concepts for the mathematical formulas/equations recited and used in the claims, and into Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, in this case the requirement for the amount of the data being ‘3 billion sequences’ that are required and evaluated within the database and by the recited ‘engine’, does not appear that it could practically be practiced as a mental step either in one’s mind or on paper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631